          Case 1:21-cr-00025-AJN Document 32 Filed 09/09/21 Page 1 of 1
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                                                 9/9/21
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    September 8, 2021


BY ECF
The Honorable Alison J. Nathan
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    United States v. Kymahli Lysius, 21 Cr. 25 (AJN)

Dear Judge Nathan:

       The Government writes to respectfully request that the Court so order that Kassaundra
Olivia Surgener, the defendant’s cousin, may be substituted for Dianna Lysius, one of the initial
co-signers on the defendant’s appearance bond. As background, on January 4, 2021, the defendant
was presented and ordered released on a bond that required, among other things, three financially
responsible co-signers. Ms. Lysius was an initial co-signer, but in February 2021, the defendant,
with the Government’s consent, sought to substitute that co-signer for Ms. Surgener. A
representative of the U.S. Attorney’s Office interviewed Ms. Surgener, and approved her as an
appropriate co-signer for the bond. The parties now respectfully request that the Court formally
so order this substitution.
                             SO ORDERED.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney
                                                                                  9/9/21
                                         by: ____________________________
                                             Sarah L. Kushner
                                             Assistant United States Attorney
                                             (212) 637-2676


cc:    Julia Gatto, Esq. (by ECF)
